Case: 17-30196   Document: 00514061391     Page: 1   Date Filed: 07/06/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                                No. 17-30196
                                                                        Fifth Circuit

                                                                      FILED
                              Summary Calendar                     July 6, 2017
                                                                 Lyle W. Cayce
HOWARD ANTHONY BROWN,                                                 Clerk


             Plaintiff - Appellant

v.

NEW ORLEANS CITY; MICHAEL S. HARRISON, Superintendent of Police,
New Orleans Police Department, in his official and individual capacities;
LAWRENCE DUPREE, Commander of Seventh District, New Orleans Police
Department, in his official and individual capacities; K. WILLIAMS,
Lieutenant of Seventh District, New Orleans Police Department, in his
official and individual capacities; MITCHELL J. LANDRIEU, Mayor of New
Orleans, in his official and individual capacities; REBECCA H. DIETZ,
Attorney for City of New Orleans, in her official and individual capacities; K.
BALANCIER, Officer, in his official and individual capacity; ERIC
ILLARMO, Officer, in his official and individual capacity; MARCUS
MCNEIL, Officer, in his official and individual capacity; D. WARTER,
Officer, in his official and individual capacity; M. SARTAIN, Officer, in his
official and individual capacity; A. KELLY, Officer, in his official and
individual capacity; D. MILLON, Officer, in his official and individual
capacity; M. THOMPSON, Officer, in his official and individual capacity; M.
HUNTER, Officer, in his official and individual capacity,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                         USDC No. 2:16-CV-17080


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
     Case: 17-30196      Document: 00514061391         Page: 2    Date Filed: 07/06/2017



                                      No. 17-30196
PER CURIAM:*
       The judgment of the district court is affirmed.
       That court has fully explained the reasons for dismissing the case. The
pleading of the plaintiff fails to meet the legal requirements for a claim, lacking
specifics for fault or injury to support a claim of constitutional violation.
       The record shows a disregard of the law by the plaintiff and authorized
conduct by the officer to deal with the circumstances.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2